EDGERTON, Associate Justice
(dissenting) .
In my opinion the evidence made it probable, and would therefore have supported a finding, that appellees created the dangerous condition. Moreover I think it immaterial whether they or Sanitary created it, and I find no evidence that the District created it. I think the owner and not the District is primarily liable for injuries caused by lack of reasonable care to maintain in safe condition the space between a public sidewalk and a building. In other words the District, though liable to the person injured, is entitled to indemnification from the property owner. The owner rather than the District derives benefit from this space, and the owner has more opportunity than the District to know what conditions exist there and to exercise judgment as to whether they are dangerous. I see nothing in the pleadings which should prevent us from enforcing the District’s right to indemnity.